Citation Nr: 0831358	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

The veteran.


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1969.  The veteran's active duty included service in 
Vietnam where he engaged the enemy in combat and was awarded 
the Combat Action Ribbon and Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  The veteran appeared at an RO hearing 
in January 2007.

The veteran's initial claim also included the issues of 
service connection for hearing loss in his right ear and post 
traumatic stress disorder (PTSD).  In May 2004, service 
connection for PTSD was granted with a 30% disability rating 
(as a claim for service connection for adjustment disorder 
with mixed anxiety and depression).  In August 2006, the 
veteran's disability rating for PTSD was increased to 50 
percent and is not at issue in this appeal.  The veteran's 
claim for service connection for right ear hearing loss was 
initially granted with a 0 percent disability rating in the 
August 2006 rating decision, however, was later severed in a 
separate August 2007 rating decision.  The veteran has not 
appealed the severance of service connection for right ear 
hearing loss.  The only issues in this appeal are entitlement 
to service connection for left ear hearing loss and 
entitlement to service connection for tinnitus.


FINDINGS OF FACT

1.  The veteran's claimed left ear hearing loss has not been 
shown to be etiologically related to his active duty service.

2.  The veteran's claimed tinnitus has not been shown to be 
etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders such as sensorineural hearing loss, 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 
II.  Left ear hearing loss

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

A hearing test performed as part of the veteran's enlistment 
examination in August 1966 revealed the following audiometric 
findings:




HERTZ



500
1000
2000
3000
4000
LEFT
-5
0
0
-5
20

During service, the veteran was neither seen nor treated for 
any complaints of hearing loss in either ear. The veteran's 
separation examination report from November 1969 also 
reflects that he did not complain at that time of any hearing 
loss.  A hearing test administered at the separation 
examination revealed diminished hearing in the left ear as 
compared to the audiometric findings in his enlistment 
examination.  The results from this test, however, still did 
not constitute a disability, as defined under 38 C.F.R. 
§ 3.385:


HERTZ

500
1000
2000
3000
4000
LEFT
20
5
15
5
10

Beginning in December 1969, one month after his discharge 
from military service, the veteran worked for approximately 
35 years as a paper mill employee for various paper 
manufacturing companies.  An audiological examination 
performed by his first employer in December 1969 again 
demonstrated that the veteran did not experience any 
compensable hearing loss in his left ear:



HERTZ



500
1000
2000
3000
4000
LEFT
-10
-10
-5
-10
25

The veteran's next employee-administered audiological test 
was in January 1972, more than two years later.  Results from 
this test did demonstrate an elevated pure tone threshold at 
4000 Hertz in the left ear:




HERTZ



500
1000
2000
3000
4000
LEFT
-5
-5
10
10
65

Subsequent audiological testing by the veteran's employers 
from July 1977 through March 2006 show that hearing in the 
veteran's left ear gradually worsened.  The most recent such 
test in the record, from March 2006, revealed elevated pure 
tone thresholds from 1000, 2000, 3000, and 4000 Hertz:




HERTZ



500
1000
2000
3000
4000
LEFT
15
30
45
70
85

In August 2006 the veteran underwent a VA audiological 
examination with an examiner who reviewed the claims file.  
At the examination, the veteran reported that he was exposed 
to rocket fire and gunfire during active duty.  He also 
reported to the examiner that he participated in "a lot of 
hunting" prior to service and that after service he worked 
at a paper mill for 35 years.  The examination again revealed 
mild sloping to severe sensorineural hearing loss at 1000, 
2000, 3000, and 4000 Hertz:




HERTZ



500
1000
2000
3000
4000
LEFT
15
35
45
75
85

Speech audiometry testing performed by the VA examiner 
revealed the veteran's speech recognition ability was 92% in 
the left ear.  The examiner diagnosed mild sloping to severe 
sensorineural hearing loss in the veteran's left ear, but, 
concluded the left ear hearing loss was "less as likely as 
not" related to military service.  The examiner's conclusion 
was based upon her findings that the audiological study 
performed at the veteran's discharge examination did not 
reveal any left ear hearing loss.  The Board notes that the 
examiner issued an addendum in February 2007 based upon her 
review of the audiological records from the veteran's 
employers discussed above. These records were not available 
to the examiner as part of her initial claims file review.  
The examiner's addendum, however, does not specifically 
address her opinion concerning the veteran's left ear hearing 
loss, although she concludes that the veteran's current 
hearing loss is "less as likely as not" related to noise 
exposure during military service.

The Board has reviewed the above evidence and finds that it 
confirms a current left ear hearing loss disorder, per 
38 C.F.R. § 3.385. At the same time, however, there is no 
competent medical evidence linking this disorder to service 
or to the one year period subsequent to service.  Moreover, 
the August 2006 examination report, which was based upon a 
review of the claims file, rebuts the veteran's contention of 
service connection.

The only evidence of record supporting the veteran's claim 
are lay opinions from him and his spouse.  At his RO hearing 
the veteran maintained that he has experienced hearing loss 
in his left ear since his discharge from service.  In support 
of his claim, the veteran also submitted a February 2007 
statement from his spouse.  According to the veteran's 
spouse's statement, she had known the veteran for 16 years 
(e.g., since 1991, approximately 22 years after the veteran 
was discharged from service).  Although the statement from 
the veteran's spouse indicates that the veteran currently 
suffers from a hearing disorder and that this had been a 
problem for many years, there is no indication as to when, to 
her knowledge, this condition arose.  Even if the recent 
contentions of the veteran and his spouse could be read as 
claiming a continuity of the veteran's left ear hearing loss 
since service, such a history is substantially rebutted by 
the findings set forth in the August 2006 VA examination 
report and the absence of any disability, as defined in 
38 C.F.R. § 3.385, either in service or soon thereafter.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir.2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay evidence is credible in and of 
itself, and that the Board may weight the absence of 
contemporary medical evidence against lay statements).

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that service connection 
may not be predicated on lay assertions of medical causation.  
See Grotveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  In this 
case, neither the veteran nor his spouse have been shown to 
possess the requisite medical training, expertise, or 
credentials necessary to render either a diagnosis or a 
competent opinion as to medical causation for the veteran's 
left ear hearing loss.  Accordingly, the lay opinions of the 
veteran and his spouse do not constitute competent medical 
evidence and lack probative value as to the matter of medical 
diagnosis and causation for the veteran's left ear hearing 
loss.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992) 
(holding a veteran is not competent to offer opinions on 
medical diagnosis or causation).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for left ear hearing 
loss and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Tinnitus

Preliminarily, the Board observes that the Court has 
determined that, for tinnitus, the veteran is competent to 
present evidence of continuity of symptomatology.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As 
such, the veteran's lay contentions as to tinnitus represent 
competent evidence.

That notwithstanding, under Buchanan the Board is still 
obligated to address the credibility of the veteran's 
contentions.  In this case, the veteran has asserted that his 
tinnitus began during his service.  The record, however, 
contains various inconsistent statements from the veteran in 
this regard.  A pair of health questionnaires completed and 
signed by the veteran for his employer in September 1995 and 
January 1996 show that the veteran specifically denied 
experiencing any noises in his ears.  At his August 2006 VA 
examination, however, the veteran reported to the examiner 
that he first began noticing tinnitus 10-15 years prior.  In 
his December 2006 VA Form 9, the veteran stated that he had 
experienced tinnitus in both ears for 30 years or more.  The 
credibility of the veteran's contention is further reduced by 
the total absence of any tinnitus symptoms at the time of his 
separation examination in November 1969 and the lengthy gap 
in the record of any post-service medical records relating to 
treatment for tinnitus symptoms.  The veteran's opinion is 
less credible than that of the VA audiological examiner, who 
set forth in her August 2006 examination report and 
reaffirmed in her February 2007 addendum that the veteran's 
tinnitus was "less as likely as not" related to service.  
The Board thus finds the opinion from the VA examination 
report, which was based upon a claims file review and a 
service and medical history provided by the veteran, as 
having greater probative value.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding the Board may favor one 
competent opinion over another so long as an adequate 
statement of reasons and bases is provided).

Overall, the preponderance of the evidence is against the 
veteran's claim of tinnitus and this claim must be denied.  
In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his service connection claims in a February 2006 letter.  In 
March 2006, the veteran was notified that a disability rating 
and an effective date for the award of benefits are assigned 
in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's service medical records, reported VA 
medical records, and reported medical records from the 
veteran's employers have been obtained.  Additionally, he was 
afforded a VA audiological examination in August 2006, with 
an etiology opinion based upon a claims file review.  The VA 
examiner's opinion were updated in a February 2007 addendum, 
after the examiner completed a review of additional medical 
records that were obtained by VA after the original August 
2006 examination.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


